Title: To Thomas Jefferson from George Jefferson, 4 June 1804
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 4th. June 1804
          
          I have the pleasure to inform you that we have made sale of Mr. Cravens Tobo. to Gallego Richard & Co. (we expect for Jackson & Wharton) at 40/—We have given you credit for 13 Hhds of it, & Mr. Craven for one, conformably to your direction.
          I have omitted I find to say any thing to you respecting the deduction which you authorized me to make to Pollok for your own crop.—Although it certainly turned out to be greatly inferior to what we all expected, I thought he had no right to expect any allowance to be made him, and therefore declined saying any thing to him upon the subject.—It occurs to me however at this moment only, that I ought to have informed him of what you said; and will do it therefore, when next I see him—so that if he blames any one, it may be me.—I am confident however he will not—it is true, he gave more than the customary price in expectation of its good quality—he did not however give the price which it would have commanded, had it been seen, and known to be of the very first quality; and as he would not have made us any additional allowance, had it turned out to be the very best, he certainly cannot expect any deduction to be made in consequence of its being found to be inferior to what was expected. 
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        